Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: With respect to claim 1, Applicant argues the combination of Shimoe/Chandrasekaran/Rasch does not teach the claimed article having an outer cover nonwoven material comprising at least one window.  Specifically, that Chandrasekaras is relied on as teaching a backsheet with multiple sheets with regions of lower porosity in the microporous film and not in the outer cover nonwoven layer as claimed. Applicant’s arguments are persuasive and the prior art does not teach or suggest an outer cover nonwoven material having the claimed Delta C* value as subject to a Bodily Exudate Visualization Test.  

4.	The claim(s) are considered patentable over the prior art of record as the examiner cannot show by clear and convincing evidence that the functional or characteristic limitation claimed necessarily flows and/or is inevitably present in the teachings of the prior art of record.  There are other attributes undisclosed in the prior art that necessarily affect the functional or characteristic claimed; therefore, the Ex parte Latimore, (Bd. Pat. App. & Inter. 3/21/1994), Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781